DETAILED ACTION
This office action is in response to application filed on June 17, 2022.

Response to Amendment
Amendments filed on June 17, 2022 have been entered.
The drawings have been amended.
The specification has been amended.
Claims 1, 3, 5-7, 9, 11-15, 17 and 19-20 have been amended.
Claims 2, 10 and 18 have been cancelled.
Claims 1, 3-9, 11-17 and 19-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 10), filed on 06/17/2022, with respect to the objections to the drawings have been fully considered. In view of the submission of replacement sheets, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 06/17/2022, with respect to the objections to the specification have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 06/17/2022, with respect to the objections to claims 1, 3, 5-7, 9, 11-15, 17 and 19-20 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10-11), filed on 06/17/2022, with respect to the rejections of claims 1, 3-9, 11-17 and 19-20 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection. 

Applicant argues (p. 11) that As recognized by the Office Action, Dykstra does not disclose “the at least one penalty condition is associated with a control input.” The Office Action alleges that this taught by Dykstra using wear rate of the bit and that one of ordinary skill in the art would have modified “Dykstra to associate the at least one penalty condition with a control input, in order to take into account the energy necessary to seer drilling assembly back to predetermined path while also considering the bit life.” Office Action, page 14. Additionally, in rejecting claim 2, the Office Action relies upon Dykstra page 18, lines 3-4 that states: “the cost function is designed to minimize differences between the predetermined and deviated paths 64, 66.” The Office Action asserts this is a trajectory error. Applicant respectfully disagrees. However, in order to expedite allowance of the present application, Applicant has amended independent claims 1, 9, and 17 to provide further differentiation from Dykstra. Nothing in Dykstra teaches or suggests the features as recited herein. Furthermore, one of ordinary skill in the art would not have been able to arrive at the claimed subject matter in view of Dykstra.
These arguments are not persuasive.
The examiner submits that Dykstra discloses a cost function designed to minimize the difference between the predetermined and deviated paths (see Fig. 7, item 710; p. 16, lines 2-5; p. 18, lines 3-6), the cost function including parameters such as input energy (used to ensure that the correction path is easy to drill) as well as the wear rate (used to account for wearing of the bit) (control effort; see p. 16, lines 7-30, see also p. 17, last par.), which are weighted (analogous to penalized), in order to calculate the optimal path, and communicate the corresponding drilling parameters to the steering module to drill along the correction path (control input, see Fig. 7, item 712; p. 18, lines 12-21), which under the broadest reasonable interpretation, and in light of the specification, renders obvious the claimed invention.
Furthermore, the examiner submits that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, section III).

Drawings
The drawings were received on 06/17/2022.  These drawings are acceptable.

Examiner’s Note
Claims 1, 3-9, 11-17 and 19-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “defining a cost function that includes at least one penalty condition associated with a control input, wherein the at least one penalty condition includes target error, and/or control effort” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (see specification at [0058]-[0059]). In other words, the limitation in the context of this claim mainly refers to applying mathematical concepts to define conditions.
the limitation “determining, via the controller, an optimal trajectory for a curved path based on the cost function, the optimal trajectory originating from the current position and substantially intersecting the reference position” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (see specification at [0060]-[0064]). In other words, the limitation in the context of this claim mainly refers to applying mathematical concepts to obtain additional information (i.e., an optimal trajectory for a curved path).

Furthermore, under Step 2A - Prong Two of the test, the claim recites “A method for directional drilling”, “detecting, via a controller of a drilling tool, a current position of the drilling tool and a reference position of a predetermined wellbore path”, and “instructing, via the controller, the drilling tool to generate a wellbore path based on the optimal trajectory”, which, when considered individually and in combination, integrate the judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., directional drilling). Therefore, the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Similarly, independent claims 9 and 17 are directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 3-8, 11-16 and 19-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra (WO 2015053782 A1), hereinafter ‘Dykstra’.
Regarding claim 1. (Currently amended) 
Dykstra discloses:
A method for directional drilling (Fig. 7, p. 14, line 32 - p. 15, line 3: a path smoothing method utilized by a drilling system is presented; the drilling system drilling a wellbore along a predetermined well path), comprising: 
defining a cost function that includes at least one penalty condition (p. 4, lines 24-30; p. 16, lines 2-16: a cost function made up of constraints is used to determine the most optimal path); 
detecting, via a controller (Fig. 1, item 102 – ‘processor’; p. 3, lines 20-26; p. 4, lines 1-11: wellbore path smoothing system includes at least one processor which executes a path smoothing engine stored in storage) of a drilling tool (Fig. 6, item 20 – “drilling assembly”), a current position of the drilling tool and a reference position of a predetermined wellbore path (Fig. 7, item 704; p. 15, lines 16-20: the path smoothing engine continuously monitors data from the drilling assembly to determine if there is an error between the current well path and the predetermined well path, which implies that a position of the drilling assembly and a position according to the predetermined well path are detected (see p. 17, lines 3-5)); 
determining, via the controller, an optimal trajectory for a curved path based on the cost function, the optimal trajectory originates from the current position and substantially intersects the reference position (Fig. 7, item 710; p. 16, lines 2-5; p. 18, lines 3-6: with the cost function being designed to minimize the difference between the predetermined and deviated paths, the optimization module (part of the path smoothing engine, see Fig. 1) utilizes the cost function to determine the most optimal path to return the drilling assembly back to the originally planned path (see also p. 17, lines 3-5 regarding the desired path including location and curvature)); and 
instructing, via the controller, the drilling tool to generate a wellbore path based on the optimal trajectory (Fig. 7, item 712; p. 18, lines 12-21: using the cost function, the optimization module calculates the optimal path, with the corresponding drilling parameters being communicated to the steering module to drill along the correction path).  

Dykstra does not explicitly disclose:
the at least one penalty condition is associated with a control input, wherein the at least one penalty condition includes target error, and/or control effort.

However, Dykstra further teaches:
“An illustrative cost function may be … where x*, y* and z* are the desired predetermined paths; Q, a, b and c are weighting factors, u is input energy (of drilling assembly) with a weighting factor k, and h is the weighting factor on the wear rate of bit 30 … In this illustrate embodiment, the minimization of the input energy u is to ensure that the correction path is easy to drill. In other words, u allows path smoothing engine 110 to take into account the energy necessary to steer drilling assembly 20 back to predetermined path 64. Additionally, dwear provides an optimization around the wear rate such that candidate correction paths will not be followed if they cause a large increase in wear (e.g., cutting rock at angle that is detrimental to bit life)” (p. 16, lines 7-30: the cost function includes parameters such an input energy of the drilling assembly and wear rate (analogous to control effort), which are weighted (analogous to penalized) for consideration during determination of optimal path (see also p. 17, last par. regarding adding constraints to the cost functions to limit drilling parameters)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to associate the at least one penalty condition with a control input, wherein the at least one penalty condition includes target error, and/or control effort, in order to take into account the energy necessary to steer drilling assembly back to predetermined path while also considering the bit life, as described by Dykstra (p. 16, lines 7-30).

Regarding claim 3. (Currently amended) 
Dykstra discloses all the features of claim 1 as described above.
Dykstra further discloses:
determining the optimal trajectory further comprises: selecting a value for the at least one penalty condition; and minimizing the cost function based on the value of the at least one penalty condition (p. 17, line 29 – p. 18, line 4; p. 18, lines 12-13: constraints added to the cost function include input limits corresponding to angle of steering and limits to the rates of change of curvature, with the cost function being minimized to determine the optimal path).  

Regarding claim 4. (Original) 
Dykstra discloses all the features of claim 1 as described above.
Dykstra does not explicitly disclose:
updating the optimal trajectory based on a change in at least one of a position or an attitude of the drilling tool.  

	However, Dykstra further teaches:
“As illustrated in FIG. 1, path smoothing engine 110 essentially embodies a control system comprising three main components: a dynamic predictive model (embodied in predictive module 112), optimizer (embodied in optimization module 114), and a feedback to update the model (embodied in steering module 116) … At block 706, when drilling assembly 20 begins to deviate from predetermined well path 64, the corresponding orientation data and other drilling parameters are generated by steering module 116 and communicated to path predictive module 112 …  At block 708, predictive module 112 then utilizes the drilling parameters to model the deviated well path, as previously described herein. The dynamic model generated by predictive module 112 is utilized to predict what the deviated well path will be based upon the various drilling parameters and other inputs. At block 710, optimization module 114 then utilizes a cost function and constraints to evaluate various possible candidate well paths (based on the predictive model) to determine the most optimal path to return the drilling assembly back to the originally planned path” (p. 15, lines 13-16, 23-25, 31-32; p. 16, lines 1-5: path smoothing engine includes a feedback to update a model used to determine the most optimal path, the model being based on actual drilling parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to update the optimal trajectory based on a change in at least one of a position or an attitude of the drilling tool, in order to predict deviations based on actual drilling parameters, as described by Dykstra (p. 15, line 31 - p. 16, line 2).

Regarding claim 5. (Currently amended) 
Dykstra discloses all the features of claim 1 as described above.
Dykstra does not explicitly disclose:
the reference position includes a waypoint substantially proximate to the predetermined wellbore path.  

	However, Dykstra further teaches:
“As understood by those ordinarily skilled persons described herein, the path is the desired path which includes location and curvature, while the curvature is the bending of the path, but not the location (position and slope vs. slope)” (p. 17, lines 3-5: desired path includes location information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to include a waypoint substantially proximate to the predetermined wellbore path in the reference position, in order to incorporate standard information (i.e., waypoint) when referring to a reference position of the predetermined wellbore path.

Regarding claim 6. (Currently amended) 
Dykstra discloses all the features of claim 1 as described above.
Dykstra does not explicitly disclose:
tracking, via the controller, the current position of the drilling tool based on an inclination, an azimuth, and a depth.  

	However, Dykstra further teaches:
“Thus, at block 704, path smoothing engine 110 continuously monitors data from drilling assembly 20 to determine if there is a distinction or error between the current well path and the predetermined well path 64, as would be understood by those ordinarily skilled in the art having the benefit of this disclosure … At block 706, when drilling assembly 20 begins to deviate from predetermined well path 64, the corresponding orientation data and other drilling parameters are generated by steering module 116 and communicated to path predictive module 112. Such data may include, for example, the four degrees of motion previously described (rotational motion, φ, axial motion, z; and bending motions along the two lateral directions, x and y), in addition to weight on bit, RPM, velocity etc.)” (p. 15, lines 16-28: path smooth engine monitors data from the drilling assembly to determine deviations; once a deviation is found, orientation data and other drilling parameters are obtained from the steering module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to track, via the controller, the current position of the drilling tool based on an inclination, an azimuth, and a depth, in order to determine if there is a distinction or error between the current well path and the predetermined well path, as discussed by Dykstra (p. 15, lines 16-20).

Regarding claim 7. (Currently amended) 
Dykstra discloses all the features of claim 1 as described above.
Dykstra does not explicitly disclose:
instructing the drilling tool to generate the wellbore path further comprises:
providing an input vector to one of a force controller or a bending controller of the drilling tool; and
radially moving one or more pads or changing an eccentricity of a drill shaft based on the input vector.  

	However, Dykstra further teaches:
“Borehole trajectory is mainly controlled by the direction of the bit, which is steered by the drilling assembly. As discussed previously, there are two main methods to direct the bit using the drilling assembly: push-the-bit and point the-bit. While the former system applies a side force against the borehole wall to force the bit in the desired direction, the latter applies rotary torque on the driveshaft to bend the drilling assembly and tilt the bit. The description provided herein, however, focuses on drilling assemblies that employ point the-bit type steering. However, those ordinarily skilled in the art having the benefit of this disclosure will understand that the present disclosure can also be applied with push the bit type steering” (p. 6, lines 4-12: borehole trajectory is controlled by the direction of the bit, the bit being directed by either applying force against the borehole wall or by applying rotary torque on the driveshaft to bend the drilling assembly and tilt the bit), and
“Thereafter, the drilling parameters corresponding to the most optimal correction path are communicated to steering module 116, whereby steering inputs are communicated to the steering mechanism of drilling assembly 20 to thereby orient it accordingly. Once the drilling assembly has been oriented, it begins to drill along the correction path at block 712” (p. 18, lines 17-21: steering mechanism receives steering inputs to begin drilling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to instruct the drilling tool to generate the wellbore path by: providing an input vector to one of a force controller or a bending controller of the drilling tool; and radially moving one or more pads or changing an eccentricity of a drill shaft based on the input vector, in order to provide an optimal control and automation of a smooth drill path, as discussed by Dykstra (p. 3, lines 18-19).

Regarding claim 8. (Original) 
Dykstra discloses all the features of claim 1 as described above.
Dykstra does not explicitly disclose:
the cost function comprises a finite-horizon linear quadratic tracker logic.  

	However, Dykstra further teaches:
“An illustrative cost function may be … where x*, y* and z* are the desired predetermined paths; Q, a, b and c are weighting factors, u is input energy (of drilling assembly) with a weighting factor k, and h is the weighting factor on the wear rate of bit 30 … In this illustrate embodiment, the minimization of the input energy u is to ensure that the correction path is easy to drill. In other words, u allows path smoothing engine 110 to take into account the energy necessary to steer drilling assembly 20 back to predetermined path 64. Additionally, dwear provides an optimization around the wear rate such that candidate correction paths will not be followed if they cause a large increase in wear (e.g., cutting rock at angle that is detrimental to bit life)” (p. 16, lines 7-30: the cost function includes parameters such a input energy of the drilling assembly and wear rate, which are taken into account during determination of optimal path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to incorporate the cost function comprising a finite-horizon linear quadratic tracker logic, in order to minimize the difference in the actual path and the desired (predetermined) path, as described by Dykstra (p. 16, lines 13-15).

Regarding claim 9. (Currently amended) 
Dykstra discloses:
A system (Fig. 1 – “wellbore path smoothing system”; p. 2, lines 12-13; p. 3, lines 6-9:  a well path smoothing system is presented, the well path smoothing system controlling the drill bit orientation in order to follow a predetermined path) comprising: 
a directional drilling tool (Fig. 1, item 20 – “drilling assembly”) disposed in a wellbore (p. 2, lines 20-21; p. 14, line 32 – p. 15, line 1: a drilling assembly drills a wellbore along a predetermined path); 
at least one processor (Fig. 1, item 102 – ‘processor’) in communication in communication with the directional drilling tool (p. 3, lines 6-9, 20-26; p. 4, lines 1-11: wellbore path smoothing system includes at least one processor which executes a path smoothing engine stored in storage, the well path smoothing system controlling the drill bit orientation in order to follow a predetermined path); 
a non-transitory computer-readable storage medium (Fig. 1, item 104 – ‘storage’) configured to store instructions (p. 3, lines 23-26: software instructions are stored in storage and executed by processor), the instructions, when executed by the at least one processor, cause the at least one processor to: 
define a cost function that includes at least one penalty condition (p. 4, lines 24-30; p. 16, lines 2-16: a cost function made up of constraints is used to determine the most optimal path); 
detect, via a controller (Fig. 1, item 102 – ‘processor’; p. 3, lines 20-26; p. 4, lines 1-11: wellbore path smoothing system includes at least one processor which executes a path smoothing engine stored in storage) of the directional drilling tool (Fig. 6, item 20 – “drilling assembly”), a current position of the directional drilling tool and a reference position of a predetermined wellbore path (Fig. 7, item 704; p. 15, lines 16-20: the path smoothing engine continuously monitors data from the drilling assembly to determine if there is an error between the current well path and the predetermined well path, which implies that a position of the drilling assembly and a position according to the predetermined well path are detected (see p. 17, lines 3-5)); 
determine, via the controller, an optimal trajectory based on the cost function for a curved path that originates from the current position and substantially intersects the reference position (Fig. 7, item 710; p. 16, lines 2-5; p. 18, lines 3-6: with the cost function being designed to minimize the difference between the predetermined and deviated paths, the optimization module (part of the path smoothing engine, see Fig. 1) utilizes the cost function to determine the most optimal path to return the drilling assembly back to the originally planned path (see also p. 17, lines 3-5 regarding the desired path including location and curvature)); and 
instruct, via the controller, the directional drilling tool to generate a wellbore path based on the optimal trajectory (Fig. 7, item 712; p. 18, lines 12-21: using the cost function, the optimization module calculates the optimal path, with the corresponding drilling parameters being communicated to the steering module to drill along the correction path).  

Dykstra does not explicitly disclose:
the at least one penalty condition is associated with a control input, wherein the at least one penalty condition includes trajectory error, target error, and/or control effort.

However, Dykstra further teaches:
“An illustrative cost function may be … where x*, y* and z* are the desired predetermined paths; Q, a, b and c are weighting factors, u is input energy (of drilling assembly) with a weighting factor k, and h is the weighting factor on the wear rate of bit 30 … In this illustrate embodiment, the minimization of the input energy u is to ensure that the correction path is easy to drill. In other words, u allows path smoothing engine 110 to take into account the energy necessary to steer drilling assembly 20 back to predetermined path 64. Additionally, dwear provides an optimization around the wear rate such that candidate correction paths will not be followed if they cause a large increase in wear (e.g., cutting rock at angle that is detrimental to bit life)” (p. 16, lines 7-30: the cost function includes parameters such an input energy of the drilling assembly and wear rate (analogous to control effort), which are weighted (analogous to penalized) for consideration during determination of optimal path (see also p. 17, last par. regarding adding constraints to the cost functions to limit drilling parameters)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to associate the at least one penalty condition with a control input, wherein the at least one penalty condition includes trajectory error, target error, and/or control effort, in order to take into account the energy necessary to steer drilling assembly back to predetermined path while also considering the bit life, as described by Dykstra (p. 16, lines 7-30).

Regarding claim 11. (Currently amended) 
Dykstra discloses all the features of claim 9 as described above.
Dykstra further discloses:
the instructions, when executed by the at least one processor to determine the optimal trajectory, further cause the at least one processor to: select a value for the at least one penalty condition; and minimize the cost function based on the value of the at least one penalty condition (p. 17, line 29 – p. 18, line 4; p. 18, lines 12-13: constraints added to the cost function include input limits corresponding to angle of steering and limits to the rates of change of curvature, with the cost function being minimized to determine the optimal path).  

Regarding claim 12. (Currently amended) 
Dykstra discloses all the features of claim 9 as described above.
Dykstra further discloses:
a value of the at least one penalty condition is selected to minimize the cost function (p. 17, line 29 – p. 18, line 4; p. 18, lines 12-13: constraints added to the cost function include input limits corresponding to angle of steering and limits to the rates of change of curvature, with the cost function being minimized to determine the optimal path).  

Regarding claim 13. (Currently amended) 
Dykstra discloses all the features of claim 9 as described above.
Dykstra does not explicitly disclose:
the non-transitory computer-readable storage medium stores further instructions, which when executed by the at least one processor, cause the at least one processor to: 
update the optimal trajectory based on a change in at least one of a position or an attitude of the directional drilling tool.  

	However, Dykstra further teaches:
“As illustrated in FIG. 1, path smoothing engine 110 essentially embodies a control system comprising three main components: a dynamic predictive model (embodied in predictive module 112), optimizer (embodied in optimization module 114), and a feedback to update the model (embodied in steering module 116) … At block 706, when drilling assembly 20 begins to deviate from predetermined well path 64, the corresponding orientation data and other drilling parameters are generated by steering module 116 and communicated to path predictive module 112 …  At block 708, predictive module 112 then utilizes the drilling parameters to model the deviated well path, as previously described herein. The dynamic model generated by predictive module 112 is utilized to predict what the deviated well path will be based upon the various drilling parameters and other inputs. At block 710, optimization module 114 then utilizes a cost function and constraints to evaluate various possible candidate well paths (based on the predictive model) to determine the most optimal path to return the drilling assembly back to the originally planned path” (p. 15, lines 13-16, 23-25, 31-32; p. 16, lines 1-5: path smoothing engine includes a feedback to update a model used to determine the most optimal path, the model being based on actual drilling parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to update the optimal trajectory based on a change in at least one of a position or an attitude of the directional drilling tool, in order to predict deviations based on actual drilling parameters, as described by Dykstra (p. 15, line 31 - p. 16, line 2).

Regarding claim 14. (Currently amended) 
Dykstra discloses all the features of claim 9 as described above.
Dykstra does not explicitly disclose:
the reference position includes a waypoint substantially proximate to the predetermined wellbore path.  

	However, Dykstra further teaches:
“As understood by those ordinarily skilled persons described herein, the path is the desired path which includes location and curvature, while the curvature is the bending of the path, but not the location (position and slope vs. slope)” (p. 17, lines 3-5: desired path includes location information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to include a waypoint substantially proximate to the predetermined wellbore path in the reference position, in order to incorporate standard information (i.e., waypoint) when referring to a reference position of the predetermined wellbore path.

Regarding claim 15. (Currently amended) 
Dykstra discloses all the features of claim 9 as described above.
Dykstra does not explicitly disclose:
the instructions to instruct the directional drilling tool to generate the wellbore path further cause the directional drilling tool to move one or more pads or change an eccentricity of a drill shaft based on the optimal trajectory.  

	However, Dykstra further teaches:
“Borehole trajectory is mainly controlled by the direction of the bit, which is steered by the drilling assembly. As discussed previously, there are two main methods to direct the bit using the drilling assembly: push-the-bit and point the-bit. While the former system applies a side force against the borehole wall to force the bit in the desired direction, the latter applies rotary torque on the driveshaft to bend the drilling assembly and tilt the bit. The description provided herein, however, focuses on drilling assemblies that employ point the-bit type steering. However, those ordinarily skilled in the art having the benefit of this disclosure will understand that the present disclosure can also be applied with push the bit type steering” (p. 6, lines 4-12: borehole trajectory is controlled by the direction of the bit, the bit being directed by either applying force against the borehole wall or by applying rotary torque on the driveshaft to bend the drilling assembly and tilt the bit), and
“Thereafter, the drilling parameters corresponding to the most optimal correction path are communicated to steering module 116, whereby steering inputs are communicated to the steering mechanism of drilling assembly 20 to thereby orient it accordingly. Once the drilling assembly has been oriented, it begins to drill along the correction path at block 712” (p. 18, lines 17-21: steering mechanism receives steering inputs to begin drilling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to instruct the directional drilling tool to generate the wellbore path further cause the directional drilling tool to move one or more pads or change an eccentricity of a drill shaft based on the optimal trajectory, in order to provide an optimal control and automation of a smooth drill path, as discussed by Dykstra (p. 3, lines 18-19).

Regarding claim 16. (Original) 
Dykstra discloses all the features of claim 9 as described above.
Dykstra does not explicitly disclose:
the cost function comprises a finite-horizon linear quadratic tracker logic.  

	However, Dykstra further teaches:
“An illustrative cost function may be … where x*, y* and z* are the desired predetermined paths; Q, a, b and c are weighting factors, u is input energy (of drilling assembly) with a weighting factor k, and h is the weighting factor on the wear rate of bit 30 … In this illustrate embodiment, the minimization of the input energy u is to ensure that the correction path is easy to drill. In other words, u allows path smoothing engine 110 to take into account the energy necessary to steer drilling assembly 20 back to predetermined path 64. Additionally, dwear provides an optimization around the wear rate such that candidate correction paths will not be followed if they cause a large increase in wear (e.g., cutting rock at angle that is detrimental to bit life)” (p. 16, lines 7-30: the cost function includes parameters such a input energy of the drilling assembly and wear rate, which are taken into account during determination of optimal path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to incorporate the cost function comprising a finite-horizon linear quadratic tracker logic, in order to minimize the difference in the actual path and the desired (predetermined) path, as described by Dykstra (p. 16, lines 13-15).

Regarding claim 17. (Currently Amended) 
Dykstra discloses:
A tangible non-transitory computer-readable storage medium (Fig. 1, item 104 – ‘storage’) having instructions stored thereon (p. 3, lines 23-26: software instructions are stored in storage and executed by processor) which, when executed by one or more processors (Fig. 1, item 102 – ‘processor’), cause the one or more processors to: 
define a cost function that includes at least one penalty condition (p. 4, lines 24-30; p. 16, lines 2-16: a cost function made up of constraints is used to determine the most optimal path); 
detect, via a controller (Fig. 1, item 102 – ‘processor’; p. 3, lines 20-26; p. 4, lines 1-11: wellbore path smoothing system includes at least one processor which executes a path smoothing engine stored in storage) of a drilling tool (Fig. 6, item 20 – “drilling assembly”), a current position of the drilling tool and a reference position of a predetermined wellbore path (Fig. 7, item 704; p. 15, lines 16-20: the path smoothing engine continuously monitors data from the drilling assembly to determine if there is an error between the current well path and the predetermined well path, which implies that a position of the drilling assembly and a position according to the predetermined well path are detected (see p. 17, lines 3-5)); 
determine, via the controller, an optimal trajectory based on the cost function for a curved path that originates from the current position and substantially intersects the reference position (Fig. 7, item 710; p. 16, lines 2-5; p. 18, lines 3-6: with the cost function being designed to minimize the difference between the predetermined and deviated paths, the optimization module (part of the path smoothing engine, see Fig. 1) utilizes the cost function to determine the most optimal path to return the drilling assembly back to the originally planned path (see also p. 17, lines 3-5 regarding the desired path including location and curvature)); and 
instruct, via the controller, the drilling tool to generate a wellbore path based on the optimal trajectory (Fig. 7, item 712; p. 18, lines 12-21: using the cost function, the optimization module calculates the optimal path, with the corresponding drilling parameters being communicated to the steering module to drill along the correction path).  

Dykstra does not explicitly disclose:
the at least one penalty condition is associated with a control input, wherein the at least one penalty condition includes trajectory error, target error, and/or control effort.

However, Dykstra further teaches:
“An illustrative cost function may be … where x*, y* and z* are the desired predetermined paths; Q, a, b and c are weighting factors, u is input energy (of drilling assembly) with a weighting factor k, and h is the weighting factor on the wear rate of bit 30 … In this illustrate embodiment, the minimization of the input energy u is to ensure that the correction path is easy to drill. In other words, u allows path smoothing engine 110 to take into account the energy necessary to steer drilling assembly 20 back to predetermined path 64. Additionally, dwear provides an optimization around the wear rate such that candidate correction paths will not be followed if they cause a large increase in wear (e.g., cutting rock at angle that is detrimental to bit life)” (p. 16, lines 7-30: the cost function includes parameters such an input energy of the drilling assembly and wear rate (analogous to control effort), which are weighted (analogous to penalized) for consideration during determination of optimal path (see also p. 17, last par. regarding adding constraints to the cost functions to limit drilling parameters)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to associate the at least one penalty condition with a control input, wherein the at least one penalty condition includes trajectory error, target error, and/or control effort, in order to take into account the energy necessary to steer drilling assembly back to predetermined path while also considering the bit life, as described by Dykstra (p. 16, lines 7-30).

Regarding claim 19. (Currently Amended) 
Dykstra discloses all the features of claim 17 as described above.
Dykstra further discloses:
the instructions, when executed by the one or more processors to determine the optimal trajectory, further causes the one or more processors to: select a value for the at least one penalty condition; and minimize the cost function based on the value of the at least one penalty condition (p. 17, line 29 – p. 18, line 4; p. 18, lines 12-13: constraints added to the cost function include input limits corresponding to angle of steering and limits to the rates of change of curvature, with the cost function being minimized to determine the optimal path).  

Regarding claim 20. (Currently Amended) 
Dykstra discloses all the features of claim 17 as described above.
Dykstra does not explicitly disclose:
wherein the reference position includes a waypoint substantially proximate to the predetermined wellbore path, and 
wherein the instructions, when executed by the one or more processors to instruct the drilling tool to generate the wellbore path further cause the drilling tool to radially move one or more pads or change an eccentricity of a drill shaft based on the optimal trajectory.

	However, Dykstra further teaches:
“As understood by those ordinarily skilled persons described herein, the path is the desired path which includes location and curvature, while the curvature is the bending of the path, but not the location (position and slope vs. slope)” (p. 17, lines 3-5: desired path includes location information);
“Borehole trajectory is mainly controlled by the direction of the bit, which is steered by the drilling assembly. As discussed previously, there are two main methods to direct the bit using the drilling assembly: push-the-bit and point the-bit. While the former system applies a side force against the borehole wall to force the bit in the desired direction, the latter applies rotary torque on the driveshaft to bend the drilling assembly and tilt the bit. The description provided herein, however, focuses on drilling assemblies that employ point the-bit type steering. However, those ordinarily skilled in the art having the benefit of this disclosure will understand that the present disclosure can also be applied with push the bit type steering” (p. 6, lines 4-12: borehole trajectory is controlled by the direction of the bit, the bit being directed by either applying force against the borehole wall or by applying rotary torque on the driveshaft to bend the drilling assembly and tilt the bit), and
“Thereafter, the drilling parameters corresponding to the most optimal correction path are communicated to steering module 116, whereby steering inputs are communicated to the steering mechanism of drilling assembly 20 to thereby orient it accordingly. Once the drilling assembly has been oriented, it begins to drill along the correction path at block 712” (p. 18, lines 17-21: steering mechanism receives steering inputs to begin drilling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dykstra to include a waypoint substantially proximate to the predetermined wellbore path in the reference position; and to instruct the drilling tool to generate the wellbore path further cause the drilling tool to radially move one or more pads or change an eccentricity of a drill shaft based on the optimal trajectory in order to incorporate standard information (i.e., waypoint) when referring to a reference position of the predetermined wellbore path, while providing an optimal control and automation of a smooth drill path, as discussed by Dykstra (p. 3, lines 18-19).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857